Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99 (d)(2) LAZARD ASSET MANAGEMENT LLC 30 Rockefeller Plaza New York, New York 10112 April 13, 2011 Lazard Retirement Series, Inc. 30 Rockefeller Plaza New York, New York 10112 Re: Letter of Agreement Ladies and Gentlemen: Lazard Asset Management LLC ("LAM"), intending to be legally bound, hereby confirms its agreement as follows in respect of each of the portfolios (each, a "Portfolio") of Lazard Retirement Series, Inc. (the "Fund") set forth on Schedule A hereto: For the period from May 1, 2011 through April 30, 2012, if the aggregate direct expenses of a Portfolio, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of "Acquired Funds" (as defined in Form N-1A) and extraordinary expenses, but including the management fee stated in the Investment Management Agreement between LAM and the Fund, on behalf of the Portfolios (the "Investment Management Agreement"), exceed the percentage of the value of the Portfolio's average daily net assets set forth opposite the Portfolio's name on Schedule A hereto, the Fund, on behalf of the Portfolio, may deduct from the payment to be made to LAM under the Investment Management Agreement, or LAM will bear, such excess expense. This Agreement is effective immediately. This Agreement may only be amended by agreement of the Fund and LAM to lower the net amounts shown and will terminate automatically in the event of termination of the Investment
